Citation Nr: 0323849	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the initial 10 percent evaluation for residuals 
of a right thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO granted entitlement to 
service connection for the residuals of the veteran's right 
thumb injury, and evaluated this disability as 10 percent 
disabling.  The veteran had appealed this initial evaluation.


REMAND

The Board of Veterans' Appeals (Board) has conducted 
development of medical evidence in this case.  Such medical 
evidence was directly received by the Board since the last 
issuance of a Supplemental Statement of the Case (SSOC) in 
January 2002.  Under the circumstances, this case must be 
remanded to the RO for initial consideration of the evidence 
developed by the Board.

Therefore, in order to ensure that the due process rights of 
the appellant, this case is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

2.  Thereafter, readjudicate the 
veteran's claim regarding the initial 
evaluation of her residuals of a right 
thumb injury with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, she and her 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




